Titus, Ch. J.
This action was brought by the plaintiff to recover damages for an injury which he received from a defective sidewalk while passing along a street.
I do not think there is any ground for disturbing this verdict. Several objections were made to the admission of evidence showing the condition of this sidewalk before the plaintiff received his injury. It was incumbent upon the plaintiff tb show the defective condition of the sidewalk, and that the city had notice of such condition, before he could recover damages for an injury received by reason of it. Ko proof was given that the defendant had direct notice, but that was not necessary. It was sufficient to show that the sidewalk had been in its then present condition for a time preceding the accident (Smith v. Mayor, 66 N. Y. 295 ; Rehberg v. Mayor, 91 id. 137; Pomfrey v. Vil. of Saratoga, 104 id. 459), when the city was bound to take notice of its defective condition and put it in a reasonably safe condition of repair, and if it failed to do so it is chargeable with negligence.
We think the evidence was sufficient'to submit to the jury this question.
*584No other objection was taken, and the record discloses no ground for granting a new trial.
The judgment and order appealed from should be affirmed, with costs.
White, J., concurs.
Judgment and order affirmed, with costs.